

117 HR 3916 IH: Strengthening Social Security for Long Career Workers Act
U.S. House of Representatives
2021-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3916IN THE HOUSE OF REPRESENTATIVESJune 15, 2021Mr. Rice of South Carolina (for himself and Mr. Reed) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title II of the Social Security Act to strengthen Social Security for long career workers, and for other purposes.1.Short titleThis Act may be cited as the Strengthening Social Security for Long Career Workers Act. 2.Strengthening Social Security for long career workers(a)In generalSection 215(a)(1) of the Social Security Act (42 U.S.C. 415(a)(1)) (as amended by section 101) is further amended—(1)by redesignating subparagraph (E) (as redesignated by section 101) as subparagraph (F); and(2)by inserting after subparagraph (D) (as redesignated by section 101) the following new subparagraph:(E)(i)In the case of an individual who initially becomes eligible for old-age or disability insurance benefits, or who dies (before becoming eligible for such benefits), in any calendar year after 2027, the primary insurance amount computed under subparagraph (A) with respect to the individual shall not be less than the greater of—(I)the minimum amount computed under subparagraph (C), or(II)except as provided in clause (iv), in the case of an individual who has at least 10 years of work (as defined in clause (iii)), the minimum amount determined under clause (ii).(ii)(I)The minimum amount determined under this clause is the dollar amount equal to 1/12 of the applicable percentage of the national average wage index (as defined in section 209(k)(1)) for the second year prior to the year for which the amount is computed.(II)For purposes of subclause (I), the applicable percentage is the percentage specified in connection with the number of years of work, as set forth in the following table:If the number of yearsThe applicable of work is:percentage is:113126139141215151616171718181919202521252/322261/3232724272/325281/3262927292/328301/3293130312/331321/3323333332/334341/335 or greater35.(iii)(I)For purposes of this subparagraph, the term year of work means, with respect to an individual, a year to which there is credited wages and self-employment income earned or derived by such individual in an amount equal to not less than, in the case of any such year, $10,875, multiplied by the ratio that the national average wage index (as defined in section 209(k)(1)) for the second year prior to such year bears to the national average wage index (as so defined) for 2022.(II)For purposes of applying the table in clause (ii) in the case of an individual entitled to disability insurance benefits under section 223, the number of years of work of such individual shall be deemed to be the product of 35 times the ratio of the actual number of years of work of such individual to the number of such individual’s benefit computation years. Any such product which is not a multiple of one shall be rounded to the next higher multiple of one.(III)In the case of a widow, surviving divorced wife, widower, surviving divorced husband, or surviving divorced parent (hereinafter in this subclause referred to as the surviving beneficiary) of an individual whose primary insurance amount is otherwise determined, but for this subclause, under the preceding provisions of this subparagraph (hereinafter in this subclause referred to as the insured individual), for purposes of determining the widow’s, widower’s, mother’s, or father’s insurance benefit of the surviving beneficiary under subsection (e), (f), or (g) of section 202 on the basis of such primary insurance amount, such primary insurance amount shall be deemed to be equal to the primary insurance amount which would be determined under this subparagraph (before application of this subclause) if the number of years of work of the insured individual were equal to the product of 35 times the ratio (not greater than one) of the actual number of years of work of the surviving beneficiary to the number of the benefit computation years of the insured individual. Any such product which is not a multiple of one shall be rounded to the next higher multiple of one.(iv)In the case of an individual who initially becomes eligible for old-age or disability insurance benefits, or who dies (before becoming eligible for such benefits), in any year during the 9-year period beginning with 2028, the primary insurance amount computed under subparagraph (A) with respect to the individual shall not be less than the greater of—(I)the minimum amount computed under subparagraph (C), or(II)the applicable phase-in percentage (specified for such calendar year in the table set forth in clause (v)) of the minimum amount determined under clause (ii).(v)The table set forth in this clause is as follows:The applicable phase-inFor the calendar year:percentage is:202810202920203030203140203250203360203470203580203690..(b)Conforming amendmentSection 209(k)(1) of such Act (42 U.S.C. 409(k)(1)) (as amended by section 101) is further amended by inserting 215(a)(1)(F),  after 215(a)(1)(E),.